DETAILED ACTION
	This is in response to the amendment filed on June 29th 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29 has been entered.
 
Response to Arguments
Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive.  Applicant argues the amendment distinguishes over the art because Bernier needs to check a device ID before providing provisioning information (pg. 11-12), and therefore Bernier does not connect “without considering any association” between the devices.  Examiner agrees that the sections cited by applicant do transfer a device ID prior to provision information and therefore could not be considered to teach connecting “without considering any association” as recited by the amendment.  However, Bernier also teaches an embodiment where network provisioning information is transferred without a device ID (see Fig. 7 and paragraphs 140-144).  Specifically, Bernier discloses a request “may include” information unique to the user device (paragraph 142).  Therefore, Bernier also discloses the amended feature of connecting the device, using a networking capability of another device “without considering any association between the device and the other device” because the device ID is optional.  Also see paragraph 146 which reinforces this by disclosing the computing device “may validate” the user device.
Applicant also argues the claims now recite “a plurality of different activation strategies” comprising different activation instructions (pg. 12-13), and that this is not taught by Bernier because Bernier only provides different information to different devices. Examiner disagrees.  Bernier explicitly states that provisioning information may include “instructions” (plural – paragraph 36).  Bernier teaches the device uses “a portion” of provisioning information to access a network and additional information related to accounts indicated by the provisioning information (paragraph 44).  This strongly indicates the provision information can not only be unique to the device as acknowledged by applicant, but also include a plurality of activation strategies comprising different instructions (e.g. instructions for access a network and instructions for accounts).  Bernier explicitly lists several types of provisioning information (paragraph 48) and teaches that provisioning information may also include device policy (paragraph 49).  Thus, it is clear that Bernier discloses the amended feature of a plurality of different activation strategies comprising different activation instructions because the provisioning information is not limited to network connection information but includes account information, device policy, application data, etc.  Therefore, the rejection is maintained.

Applicant’s remarks regarding Al-Mousa are noted, however they are not relevant to the amendment since the amended features are taught by Bernier.

Applicant repeats the above arguments for the remaining claims (pg. 14-18).  These arguments are not persuasive since the above arguments were not persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bernier et al. US 2015/0081837 A1 in view of Al-Mousa et al. US 2017/0288786 A1.

Regarding claim 1, Bernier discloses: decoupling a process of activating a device from a process of networking the device (networking and provisioning are separate – see abstract, paragraph 24);
connecting the device to a network using a networking capability of another device without considering any association between the device and the other device (device uses networking capability of other device without exchanging device ID – see abstract, Fig. 7, paragraph 27 and 140-144); 
determining that the device is successfully networked (paragraph 27; also, receive confirmation after handshake or authentication – paragraph 43;
pushing a plurality of different activation strategies for activating the device to the device after the device is successfully networked, the plurality of different activation strategies comprising different activation instructions (abstract, paragraphs 28 and 55-56, Figs. 5, 7-8; paragraphs 44 and 48-49 disclose the provisioning information includes different instructions); and
activating the device according to one of the pushed activation strategies (paragraphs 29 and 44), activating the device comprising performing an authorization binding between a user terminal and the device after the device is successfully networked to enable the user terminal to control the device (perform authorization between user device/terminal and computing device after network is established – see Fig. 1, paragraph 43; this allows device to be controlled because it now has a user account – see paragraph 24).

Bernier does not explicitly disclose the device comprising an Internet of Things device but this is taught by Al-Mousa (paragraphs 2-4, Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bernier to operate with Internet of Things devices.  Bernier teaches the devices are “computing devices” (paragraph 13).  Internet of Things devices are also “computing devices”.  This is merely the combination of a known element (i.e. IoT device) that would improve the scope of Bernier because it could now network and provision regular “computing devices” as well as IoT devices.

Regarding claim 2, Bernier discloses:
determining multiple activation strategies to be pushed to the device (device is personalized – see paragraph 35, via unique provisioning information – paragraph 53; provisioning information includes multiple strategies – see paragraphs 44, 48-49);
selecting the plurality of different activation strategies from the multiple activation strategies (select unique provisioning information based on user – paragraph 53; use portion of information for network access – see paragraph 44).

Regarding claim 3, Bernier discloses:
determining that the device needs to be pushed with a respective activation strategy multiple times (track status and transmit errors which indicate to resend activation information – paragraphs 57-59); and
selecting a different respective activation strategy each time (unique provisioning information per device – paragraph 23, this results in a selecting a different respective activation strategy each time a device is provisioned – see paragraphs 55-56).

Regarding claim 4, Bernier discloses:
obtaining at least one activation strategy for activating the device according to a product characteristic of the device (use unique device identifier – paragraph 3); and
determining the at least one activation strategy as the multiple activation strategies to be pushed to the device (select unique provisioning information based on user/device – paragraph 53, Fig. 4).

Regarding claim 5, Bernier discloses:
activating the device … according to the plurality of different activation strategies (paragraphs 44, 130 and Fig. 5 step 134).
Bernier does not explicitly disclose determining an activation time window for limiting a time to activate the device; and activating within the time window.  However, Bernier teaches matching a list of device IDs (Fig. 4) for the purpose of provisioning devices, and that if a device is not on the list that it is “not scheduled” to be provisioned (paragraph 123).  This teaching at least suggests to one of ordinary skill in the art a “time window” for limiting a time to activate a device because a schedule is a planned time for an activity.  It would have been obvious to one of ordinary skill in the art to modify Bernier to limit activation using a time window based on the teaching of using a schedule to control device activation.  This would simply result in providing control over when devices could activated.

Regarding claim 7, Bernier discloses:
pushing device information of the device and control authority of a user to control the device to the device (device is a “user device” – Fig. 1, and is controlled by an end-user – see paragraphs 31, 63; thus it receives “control authority” of a user for purposes of controlling the device).

Claims 9-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bernier.

Regarding claims 9 and 17, they correspond to claim 5 so they are rejected for the same reasons.

Regarding claim 10, Bernier discloses displaying prompt information for prompting to perform an activation authentication operation (prompt user – paragraphs 62, 72);
determining that operation confirmation information for performing the activation authentication operation on the device is received (authentication process complete – paragraphs 43, 155); and
activating the device (Fig. 5).
Bernier does not explicitly disclose the “activation time window” but this would have been obvious to one of ordinary skill in the art as discussed above in the rejection of claim 5, based on Bernier’s teaching of “scheduling” device activation.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bernier and Al-Mousa in view of Cregg et al. US 2016/0134470 A1.

Regarding claim 6, Bernier discloses:
activating the device within the … according to the plurality of different activation strategies (paragraphs 44, 130, Fig. 5 step 134).

The combination of Bernier and Al-Mousa does not explicitly disclose obtaining a number of times for supporting activation retries; and activating within the number of times.  But this is taught by Cregg as a retry counter and a maximum number of retries (paragraph 217, Fig. 18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bernier and Al-Mousa with the retry counter taught by Cregg for the purpose of limiting a number of activation retries.  One of ordinary skill would recognize this could save resources (bandwidth, power, etc.) when the process is clearly not working.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bernier in view of Cregg.

Regarding claim 11, it corresponds to claim 6 but also recites displaying the number of times.  Cregg does not explicitly teach displaying the maximum number of retries however Bernier teaches a user interface for displaying information to a user.  It would have been obvious to one of ordinary skill in the art to modify the combination of Bernier and Cregg to display this information so as to provide the user an update about the current status of the device provisioning.  Bernier explicitly teaches closely tracking status progress (paragraph 57).

Regarding claim 18, it corresponds to claim 6 so it is rejected for the same reasons.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 8, 12-16 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bernier.

Regarding claim 8, it is an apparatus that corresponds to the method of claim 1; therefore it is rejected for the same reasons (see Figs. 2A-2B which disclose a device for performing the method).  Also, claim 8 is broader than claim 1 since it does not require a plurality of different activation strategies.  Bernier clearly discloses “an activation strategy” since it teaches a plurality of strategies as discussed above.

	Regarding claim 12, it corresponds to claim 7 but further recites displaying the device information and the control authority.  Bernier teaches the devices have a display to interact with users (paragraphs 33, 80-81). Specifically, a GUI is presented to display account information (paragraph 84), this corresponds to device information and control authority.

Regarding claim 13, it is a memory that corresponds to the apparatus of claim 8, therefore it is rejected for the same reasons.  Claim 13 additionally recites “a cloud server”.  Bernier explicitly discloses networking a device to a server (Fig. 1) and that the server/repository is “in the cloud” (paragraph 70).  Thus it teaches the amended feature.

Regarding claims 14-16, they correspond to claims 2-4 and so are rejected for the same reasons.

	Regarding claims 19-20, they correspond to claim 7 and thus are rejected for the same reasons given above (i.e. claim 7 recites both features recited by claims 19 and 20).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Winters et al. US 2012/0131158 A1 discloses activating a device remotely (abstract, paragraph 72).
	Hiller US 2019/0116087 A1 discloses configuring IoT devices by checking network connection (paragraph 9) and then sending configuration (paragraph 70).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975